Name: Commission Regulation (EC) No 653/2001 of 30 March 2001 fixing the maximum amount of compensatory aid resulting from the exchange rate for the pound sterling applicable on 31 December 2000 and 1 January 2001
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  monetary economics
 Date Published: nan

 Avis juridique important|32001R0653Commission Regulation (EC) No 653/2001 of 30 March 2001 fixing the maximum amount of compensatory aid resulting from the exchange rate for the pound sterling applicable on 31 December 2000 and 1 January 2001 Official Journal L 091 , 31/03/2001 P. 0062 - 0063Commission Regulation (EC) No 653/2001of 30 March 2001fixing the maximum amount of compensatory aid resulting from the exchange rate for the pound sterling applicable on 31 December 2000 and 1 January 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1), and in particular Article 5 thereof,Whereas:(1) Article 5(1) of Regulation (EC) No 2799/98 states that compensatory payments may be made in cases where the exchange rate applicable on the date of the operative event is below that previously applicable. However, that provision is not applicable to amounts to which a rate lower than the new rate was applicable during the 24 months immediately before the new rate took effect.(2) The exchange rate for the pound sterling applicable on the operative event dates of 31 December 2000 and 1 January 2001 was lower than those previously applicable.(3) The compensatory aid is to be paid under the conditions laid down in Regulation (EC) No 2799/98 and in Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(2), as last amended by Regulation (EC) No 2452/2000(3).(4) The amounts of the compensatory aid are established in accordance with Articles 5 and 9 of Regulation (EC) No 2799/98 and with Article 10 of Regulation (EC) No 2808/98.(5) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1The maximum amounts of the first tranche of compensatory aid which the United Kingdom may pay as a result of the reduction recorded on the operative event dates of 31 December 2000 and 1 January 2001 in the exchange rate for the pound sterling compared to the rate previously applicable are listed in the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 349, 24.12.1998, p. 36.(3) OJ L 282, 8.11.2000, p. 9.ANNEXMaximum amounts of the first tranche of compensatory aid expressed in million euro>TABLE>